EXECUTION COPY


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of June 1, 2011 (this “Agreement”), by and
between ATRINSIC, INC., a Delaware corporation (the “Company”), and Stuart
Goldfarb (“Executive”).


WITNESSETH:


WHEREAS, the Company desires to employ Executive on the terms and subject to the
conditions hereinafter set forth, and Executive desires so to be employed.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:


1.           Offices and Duties.


(a)           During the Term (as hereinafter defined), Executive shall serve as
the President and CEO of the Company and shall have such duties and
responsibilities that are commensurate with such position and such other duties
and responsibilities consistent with such position as are from time to time
reasonably assigned to Executive by the Company’s Board of Directors (the
"Board").  Such duties and responsibilities shall include but not be limited to
the following: (i) general oversight and management over all day to day
operations of the Company and any subsidiaries of the Company, (ii) oversight
and supervision, directly or indirectly, over all employees of the Company,
including but not limited to the right and authority to hire and terminate such
employees (other than the Chief Financial Officer), and (iii) in conjunction
with the Board, setting the overall direction and strategy of the
Company.  Executive shall report to the Company’s Board of Directors.  Executive
will be the most senior employee of the Company and all employees of the Company
will report directly or indirectly to him; provided the foregoing shall not be
interpreted as preventing the Chief Financial Officer to report dually to
Executive and to the Board or any committee thereof, including the Audit
Committee. Executive will advise the Board before terminating any officer of the
Company and will give Board the opportunity to comment on and discuss such
proposed termination, although Executive’s decision (with respect to all
employees other than the Chief Executive Officer) will be final.  Executive
hereby agrees that throughout the Term he shall faithfully, diligently and to
the best of his ability, in furtherance of the business of the Company, perform
the duties assigned to him or incidental to the offices assumed by him pursuant
to this Section.  Executive shall devote all of his business time and attention
to the business and affairs of the Company and the performance of Executive’s
duties and responsibilities hereunder.  Notwithstanding the foregoing, Company
acknowledges that Executive shall be permitted to render the services set forth
in Schedule 1 hereto and such other activities that do not interfere or conflict
with, or compromise his ability to perform, his duties hereunder, and do not
create a potential business conflict, and with respect to which the Board has
expressly consented and approved in advance in writing.  Executive represents
and warrants to the Company that Executive has the legal right to enter into
this Agreement and to perform all of the obligations on Executive’s part to be
performed hereunder in accordance with its terms and that Executive is not a
party to any agreement or understanding, written or oral, which could prevent
Executive from entering into this Agreement or performing all of Executive’s
obligations hereunder.  The Company represents and warrants to Executive that
the Company has the legal right to enter into this Agreement and to perform all
of the obligations on the Company’s part to be performed hereunder in accordance
with its terms and that the Company is not a party to any agreement or
understanding, written or oral, which could prevent the Company from entering
into this Agreement or performing all of the Company’s obligations hereunder.

 
1

--------------------------------------------------------------------------------

 


(b)           Executive shall be included in any slate of directors nominated by
the Board, or a committee thereof, during the Term of this Agreement and
Executive agrees to serve on the Board if elected.  Executive agrees to resign
as a director from the Board upon the termination of this Agreement if requested
to do so by the Board.  In addition, Executive shall have the right to submit to
the Nominating Committee of the Board one additional independent director to be
included on any slate of directors nominated by the Board, or a committee
thereof, during the Term of this Agreement (or initially to fill a vacancy on
the Board); provided such candidate is reasonably acceptable to the Board based
on such candidate's experience and background.


(c)           Executive shall work at Company’s headquarters in New York, New
York.


2.           Term. The employment of Executive hereunder shall commence on the
date hereof (the “Commencement Date”) and continue for a term ending on December
31, 2014, subject to earlier termination upon the terms and conditions provided
elsewhere herein (the “Term”). As used herein, “Termination Date” means the last
day of the Term.  Subject to the provisions of Section 13 (in the event
Executive’s employment is terminated prior to December 31, 2014), Executive
shall be an “at-will” employee of the Company such that either the Company or
Executive may terminate Executive’s employment with the Company and the Term
upon written notice at any time and for any reason (or no reason).


3.           Compensation.


(a)           As compensation for Executive’s services hereunder, the Company
shall pay to Executive during the Term an annual salary (the “Base Salary”),
which shall initially be equal to Four Hundred Thousand Dollars ($400,000.00),
payable in accordance with the ordinary payroll practices of the Company.  The
Base Salary shall be subject to increase at the end of each year of the Term at
the sole and complete discretion of the Company’s board of directors, provided
that Executive’s Base Salary will not be less than $420,000 beginning the first
anniversary of the Commencement Date, and less than $450,000 beginning the
second anniversary of the start of the Commencement Date.

 
2

--------------------------------------------------------------------------------

 


(b)           Executive may also receive an annual bonus (the “Annual Bonus”)
with a target of his then current Base Salary for each calendar year during the
Term if the Company’s business operations meet or exceed certain financial
performance standards to be determined by the Board in accordance with this
Section.  Not later than February 15th of each calendar year, Executive shall
submit to Company’s board of directors a proposed budget and financial goals
(“Goals”) for such calendar year.  No later than the end of the first calendar
quarter of each calendar year, the Board (or the Compensation Committed
thereof), after reasonably thoroughly consulting with Executive, shall adopt and
approve the bonus targets and other performance standards (collectively, the
“Bonus Matrix”) based upon such Goals to be used to determine Executive’s annual
bonus for such calendar year.  The Board shall deliver the Bonus Matrix to
Executive promptly after its adoption and approval by the Board (or the
Compensation Committed thereof).  If the Board does not adopt, approve and
furnish to Executive the Bonus Matrix by the end of the first calendar quarter
for any year, then Executive’s bonus for such year shall be no less than his
then current Base Salary; provided, however, such period may be extended by the
Board for up to 30 days in the event the Board and Executive are engaged in good
faith discussions concerning the Bonus Matrix.  The Goals and the Bonus Matrix
for the calendar year ending December 31, 2011 are set forth on the 2011
Bonus/RSU Schedule attached hereto as Exhibit A.  Notwithstanding the foregoing,
if Company does not achieve the Goals set forth on Exhibit A by December 31,
2011, but does achieve the Goals by March 31, 2012, Executive will nonetheless
be entitled to receive the full $200,000 bonus set forth therein which bonus
shall be paid within thirty days of achieving such Goals.  Any amounts payable
under this Section shall be calculated using the results reported in the
Company’s audited financial statements for the applicable fiscal year and shall
be payable in the year following the applicable fiscal year by the later of (A)
ninety (90) days after the end of the applicable fiscal year or (B) completion
of the Company’s audited financial statements for such year, but not more than
120 days after the end of the applicable fiscal year in any event.


(c)           The Company shall use its commercially reasonable efforts to
procure medical, hospitalization, dental and disability insurance (in the case
of disability insurance, providing for $33,333 coverage per month) for the
benefit of executive and his wife and children, and the Company shall pay all
premiums and any other costs or expenses incurred to maintain such policies in
effect during the Term, or as provided under Section 13, all consistent with the
Company’s established practices and policies.  As an alternative to procuring
such policies, the Company may authorize Executive to procure such policies, and
the Company shall reimburse Executive for the reasonable costs incurred by him
in connection with the procurement of such policies, plus a gross up for the
taxes Executive is required to pay on such amount.


(d)           In addition to his Base Salary and other compensation provided
herein, during the Term, Executive shall be entitled to participate, to the
extent he is eligible under the terms and conditions thereof, in any stock,
stock option or other equity participation plan and any profit-sharing, pension,
retirement, insurance, medical service or other employee benefit plan available
to any of the executive officers of the Company, and to receive any other
benefits or perquisites generally available to the executive officers of the
Company pursuant to any employment policy or practice, which may be in effect
from time to time during the Term.  The Company shall be under no obligation
hereunder to institute or to continue any such employee benefit plan or
employment policy or practice.

 
3

--------------------------------------------------------------------------------

 

(h)           During the Term, Executive shall not be entitled to additional
compensation for serving in any office of the Company (or any subsidiary
thereof) to which he is elected or appointed.


4.           Restricted Stock Units.


(a)           Within one hundred and twenty (120) days following the
Commencement Date, the Company shall grant to Executive Restricted Stock Units
with respect to Six Hundred Twenty Five Thousand (625,000) shares of Common
Stock (the “Restricted Stock Units”), pursuant to the terms of a Restricted
Stock Unit Agreement in the form attached as Exhibit B hereto (the “Restricted
Stock Unit Agreement”) and the Company’s 2009 Stock Incentive Plan, as amended
(the “2009 Stock Incentive Plan”).  Executive shall execute and deliver to the
Company the Restricted Stock Unit Agreement as a condition to the Company’s
obligation to issue the Restricted Stock Units.  The Restricted Stock Units
shall be subject to forfeiture under the terms of the Restricted Stock Unit
Agreement.  The Restricted Stock Units shall be subject to vesting as provided
in the Restricted Stock Agreement, in accordance with and subject to the
following vesting schedule:


(i)           218,750 Restricted Stock Units shall vest upon the Commencement
Date.


(ii)           156,250 Restricted Stock Units shall vest upon the successful
completion, on or after May 15, 2011, of one or more debt or equity raises by
the Company in the aggregate minimum amount of $10,000,000 (including, without
limitation, any amounts raised from or by current stockholders of the Company).


(iii)         125,002 Restricted Stock Units shall vest in equal monthly
installments over the Term of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

(iv)           41,666 Restricted Stock Units shall vest in each of calendar year
2012, 2013 and 2014 if the Company’s business operations meet or exceed certain
financial performance standards to be determined by the Board in accordance with
this Section.  As set forth in Section 3(b) above, not later than February 15th
of each calendar year, Executive shall submit to the Board a proposed budget and
Goals for such calendar year.  No later than the end of the first calendar
quarter of each calendar year, the Board (or the Compensation Committed
thereof), after consulting reasonably thoroughly with Executive, shall adopt and
approve the bonus targets and other performance standards (collectively, the
“RSU Matrix”) based upon such Goals to be used to determine Executive’s vesting
criteria for such calendar year.  The Board shall deliver the RSU Matrix to
Executive promptly after their adoption and approval by the Board (or the
Compensation Committed thereof).  If the Board does not adopt, approve and
furnish to Executive the RSU Matrix by the end of the first calendar quarter for
any year, Executive will be deemed to have achieved the Goals for such year and
will vest in 100% of the RSU’s for such year and the Common Stock will be
delivered at the same time that the Common Stock would have been delivered if
the Goals had been set and achieved; provided, however, such period may be
extended by the Board for up to 30 days in the event the Board and Executive are
engaged in good faith discussions concerning the RSU Matrix.  The determination
of the vesting under this Section shall be calculated using the results reported
in the Company’s audited financial statements for the applicable fiscal year and
the Common Stock will be delivered by the later of (A) ninety (90) days after
the end of the applicable fiscal year or (B) completion of the Company’s audited
financial statements for such year, but not more than 120 days after the end of
the applicable fiscal year in any event.


(b)            As provided in the Restricted Stock Unit Agreement, except (as
provided herein) in the event of a termination of the Executive’s employment by
the Company without “cause” (as such term is used in Section 10 hereof) and
except in the event of a termination of the Executive’s employment by Executive
for “good reason” (as contemplated under Section 11 hereof), any and all of the
Restricted Stock Units that remain unvested at the time of termination of
Executive’s employment (and/or upon termination or expiration of the Term) (the
“Unvested Restricted Stock Portion”) shall be subject to forfeiture and
Executive’s entire ownership interest in to the Unvested Restricted Stock
Portion shall be forfeited, extinguished and cancelled and Executive shall have
no rights or interest in the Unvested Restricted Stock Portion.  In the event of
a Change of Control (as defined below) or in the event of a termination of the
Executive’s employment by Company without "cause" or by Executive for “good
reason”, any and all of the Restricted Stock Units that remain unvested at the
time of termination of Executive’s employment (and/or upon termination or
expiration of the Term) shall vest (except for those which did not vest pursuant
to subparagraph 4(a)(iv) above for calendar years which ended prior to the
Termination Date.)  Subject to the terms of the Restricted Stock Unit Agreement,
the Company may issue stock unit certificates or otherwise evidence the
Executive’s interest in the Restricted Stock Units by using a book entry
account, and may maintain physical possession or custody of such stock
certificates until such time as the Restricted Stock Units are vested in
accordance with this Section, and may place a legend on the stock certificate(s)
restricting the transferability of such certificates and referring to the terms
and conditions (including forfeiture) of this Agreement.  Executive represents
and warrants that he is acquiring the Restricted Stock Units for investment
purposes only, and not with a view to distribution thereof.  Executive is aware
that the Restricted Stock Units may not be registered under the federal or any
state securities laws and that, in addition to the other restrictions on the
Restricted Stock Units, the Restricted Stock Units will not be able to be
transferred unless an exemption from registration is available or the Restricted
Stock Units become registered.

 
5

--------------------------------------------------------------------------------

 


(c)           If there is any conflict between the provisions of this Agreement
and the provisions of the Restricted Stock Agreement or the 2009 Stock Incentive
Plan, the provisions of this Agreement shall control.


(d)           Company will make available an additional 625,000 RSU’s which
shall be available to be awarded to senior executives of Company in a manner
recommended by Executive and approved by the Board.


5.           Expense Allowance.  The Company shall pay directly, or reimburse
Executive for, all out-of-pocket expenses reasonably incurred by him in
connection with the performance of his duties hereunder and the business of the
Company, in each case subject to and in accordance with the Company’s standard
policies (including, without limitation, expense verification policies)
regarding the reimbursement of business expenses, as in effect from time to
time. Without limiting the foregoing, the Company shall reimburse Executive for
the reasonable legal costs incurred by him (up to a maximum of Twenty Five
Thousand Dollars ($25,000) in connection with the preparation and execution of
this Agreement.


6.           Vacation.  Executive shall be entitled to four (4) weeks paid
vacation during each year of his employment hereunder (as pro rated for partial
years), such vacation to be taken at such time or times as shall be agreed upon
by Executive and the Company with due regard to the needs of the
Company.  Vacation time shall be cumulative from year to year, except that
Executive shall not be entitled to take more than six (6) weeks vacation during
any period of twelve (12) consecutive months during the Term; and provided
further that at no time shall Executive be entitled to accrue more than six (6)
weeks of vacation time under this Agreement; and provided further that the
rights of Executive to vacation shall be otherwise subject to the Company’s
policies on vacation as in effect from time to time.


7.           Key-Man Insurance.  The Company shall have the right from time to
time to purchase, increase, modify or terminate insurance policies on the life
of Executive for the benefit of the Company in such amounts as the Company may
determine in its sole discretion.  In connection therewith, Executive shall, at
such time or times and at such place or places as the Company may reasonably
direct, submit himself to such physical examinations and execute and deliver
such documents as the Company may deem necessary or appropriate, provided that
Executive will not be required to submit to more than one physical in any
twelve-month period.  Company shall keep the results of any such physical
confidential, except as may be required to be disclosed by law or legal process.
 
 
6

--------------------------------------------------------------------------------

 

8.           Ancillary Agreements.   As a material inducement to the Company for
entering into this Agreement and as a condition to the obligations of the
Company hereunder, Executive is hereby executing and delivering a
Non-Competition, Non-Solicitation and Proprietary Information Agreement, dated
of even date herewith, by and between Executive and the Company in the form of
Exhibit C attached hereto (the “Non-Competition Agreement”).  Each of the
Company and Executive hereby agrees and acknowledges that the rights and
obligations of the parties under the Non-Competition Agreement and the terms and
provisions thereof are an integral part of this Agreement and hereby are
incorporated in this Agreement as if fully set forth herein.  Without limiting
any other rights that the Company may have, if Executive materially breaches any
provision of the Non-Competition Agreement and fails to cure such breach within
ten (10) days of notice from Company of such breach, any right that Executive
may have to receive any compensation or payments (other than vested Restricted
Stock Units) from the Company hereunder shall be forfeited by Executive and
extinguished in all respects.


9.           Termination of Employment.  Executive’s employment and the Term
will terminate on the first of the following to occur:


(a)           Automatically upon Executive’s death.


(b)           Upon written notice by the Company to Executive of termination due
to Disability (as defined below).  For the purposes of this Agreement,
“Disability” shall mean a physical or mental disability which, in the reasonable
judgment of the Board (following consultation with Executive’s physician, if so
requested by Executive), is likely to render Executive unable to perform his
duties and obligations under this Agreement for 180 days in any 12-month period.


(c)           Upon written notice by the Company to Executive of a termination
for “cause” under Section 10 of this Agreement.


(d)           Upon termination for “good reason” under Section 11 of this
Agreement.


(e)           Upon written notice by the Company to Executive of an involuntary
termination without “cause”, other than for death or Disability.


(f)           Upon “voluntary termination” by Executive under Section 12 of this
Agreement.


10.         Termination for Cause.


(a)           In addition to any other rights or remedies provided by law or in
this Agreement, the Company may terminate Executive’s employment under this
Agreement for “cause” if:


(i)            Executive is convicted of, or enters a plea of guilty or nolo
contendere to, a felony offense (unless, in the case of a conviction, the
conviction shall have been reversed on appeal); or


(ii)           Executive has:


(A)           committed fraud against, or embezzled or misappropriated funds or
other material assets of, the Company (or any subsidiary thereof);

 
7

--------------------------------------------------------------------------------

 
 
(B)           violated, or caused the Company (or any subsidiary thereof) to
violate, any material law, regulation or ordinance which causes, or is likely to
cause, a material adverse impact on Company or, repeatedly violated, or caused
the Company (or any subsidiary thereof) to violate, any material rule,
regulation, policy or practice established by the Board of which he has been
given notice;


(C)           willfully, or because of gross or persistent negligence, (A)
failed to perform his duties hereunder or (B) acted in a manner detrimental to,
or adverse to the interests of, the Company, and such failure or action has
caused, or is likely to cause, the Company (or any subsidiary thereof) to suffer
or incur a material casualty, loss, penalty, expense or other material liability
or cost;


(D)           violated, or failed to perform or satisfy any material covenant,
condition or obligation required to be performed or satisfied by Executive; or


(E)            habitually used illegal drugs or consumed alcohol and such
consumption has caused material damage to the Company.


(b)          The Company may effect such termination for cause by giving
Executive written notice to such effect, setting forth in reasonable detail the
factual basis for such termination (the “Cause Notice”); provided, however, that
Executive may avoid such termination if the termination is based on any
occurrence, act or event described in clauses (A) to (E) of paragraph (ii) of
Section 10(a) (each, a “For Cause Event”), if the matters giving rise to such
termination (including without limitation, any breach or violation by Executive)
are remedied or cured, if capable of remedy or cure, within 30 days after
receipt of the Cause Notice (“30-Day Executive Cure Period”).  For the avoidance
of doubt, Executive’s employment hereunder and the Term shall be terminated
immediately upon delivery of the Cause Notice if Executive’s employment is being
terminated due to the occurrence, act or event described in paragraph (i) of
Section 10(a), and Executive’s employment hereunder and the Term shall be
terminated immediately upon expiration of the 30-Day Executive Cure Period if
Executive’s employment is terminated due to the occurrence, act or events
described in clauses (A) to (E) of paragraph (ii) of Section 10(a) (assuming the
matters, violations or conditions giving rise to such termination are capable of
being cured or remedied, provided that if they are incapable of being so cured
or remedied, then such termination shall be immediate upon delivery of the Cause
Notice).


(c)          In making any determination pursuant to paragraph (ii) of Section
10(a) based on or due to any For Cause Event, the Board may take into account
each and all of the following:

 
8

--------------------------------------------------------------------------------

 


(i)           if Executive is made a party to, or target of, any Proceeding
arising under or relating to any For Cause Event, Executive’s failure to defend
against such Proceeding or to answer any complaint filed against him therein, or
to deny any claim, charge, averment, or allegation thereof asserting or based
upon the occurrence of a For Cause Event;


(ii)          any judgment, award, order, decree or other adjudication or ruling
in any such Proceeding finding or based upon the occurrence of a For Cause Event
(that is not reversed or vacated on appeal); or


(iii)         any settlement or compromise of, or consent decree issued in, any
such Proceeding in which Executive expressly admits the occurrence of a For
Cause Event; provided that the Board shall not be required to treat any of the
foregoing as dispositive or giving rise to an irrebuttable presumption of the
occurrence of such For Cause Event; and provided further that the Board may rely
on any other factor or event as convincing evidence of the occurrence of a For
Cause Event.


(d)          In determining and assessing the detrimental effect of any For
Cause Event on the Company and whether such For Cause Event warrants the
termination of Executive’s employment hereunder, the Board shall take into
account each and all of the following:


(i)           whether the Board directed or authorized Executive to take, or to
omit to take, any action involved in such For Cause Event, or approved,
consented to or acquiesced in his taking or omitting to take such action;


(ii)          any award of damages, penalty or other sanction, remedy or relief
granted or imposed in any Proceeding based upon or relating to such For Cause
Event, and whether such sanction, remedy or relief is sufficient to recompense
the Company or any other injured person, or to prevent or to deter the
recurrence of such For Cause Event;


(iii)         whether any lesser sanction would be appropriate and effective;
and


(iv)         any adverse effect that the loss of Executive's services would
have, or be reasonably likely to have, upon the Company.


Nothing contained in this Section 10 shall be construed in any way to limit or
restrict the right and ability of the Board to consider or base its
determination on any other factors that the Board deems to be relevant in
connection with any determination or assessment under this Section 10.
 
 
9

--------------------------------------------------------------------------------

 

11.         Termination by Executive for Good Reason.
 
(a)           In addition to any other rights or remedies provided by law or in
this Agreement, Executive may terminate his employment hereunder for “good
reason” if (A) the Company violates, or fails to perform or satisfy any material
covenant, condition or obligation required to be performed or satisfied by it
hereunder, (B) as a result of any action or failure to act by the Company, there
is a material adverse change in the nature or scope of the duties, obligations,
rights or powers of Executive’s employment, (C) the Company moves its
headquarters more than twenty (20) miles from its location in New York, New
York, (D) there is a diminution of Executive’s title, (E) Executive is required
to report to someone other than the Board, (F) all Company employees no longer
report directly or indirectly to Executive (provided the foregoing shall not be
interpreted as preventing the Chief Financial Officer to report directly to the
Board or any committee thereof, including the Audit Committee); or (G) Executive
is removed from the Board of Directors of Company, in each case subject to the
cure period and other terms set forth in this Section 11.


(b)           Executive may effect such termination for good reason by giving
the Company written notice to such effect, setting forth in reasonable detail
the factual basis for such termination (the “Good Reason Notice”); provided,
however, that the Company may avoid such termination, if the matters giving rise
to such termination (including without limitation, any breach or violation by
the Company) are remedied or cured, within 30 days after receipt of the Good
Reason Notice (“30-Day Company Cure Period”).  If the Company does not remedy or
cure such matters, Executive’s employment hereunder and the Term shall be
terminated immediately upon expiration of the 30-Day Company Cure Period in the
case of a termination for “good reason” under this Section 11.


12.         Voluntary Termination by Executive.  In addition to any other rights
or remedies provided by law or in this Agreement, Executive may terminate his
employment hereunder at any time by giving the Company written notice to such
effect at least ninety (90) days prior to the date of termination set forth
therein, such termination to be irrevocable upon receipt of such notice by the
Company.


For the avoidance of doubt, the termination by Executive of his employment
hereunder for “good reason” pursuant to Section 11 of this Agreement shall not
constitute or be deemed to constitute for any purpose a "voluntary termination"
of his employment under this Section 12.


13.         Compensation and Benefits upon Termination.


(a)           If Executive’s employment is terminated as a result of his death
or Disability, the Company will pay or provide to Executive any Accrued Benefits
(as hereinafter defined), and (ii) [a pro rata Annual Bonus for the year of
termination based on the Average Bonus Amount (as defined below)].  For the
purposes of this Agreement, “Accrued Benefits” means: (1) any unpaid Base Salary
through the date of termination; (2) reimbursement for any unreimbursed expenses
incurred through the date of termination; (3) any unused vacation time accrued
(through the date of termination) in accordance with Company policy or as
otherwise required by law; and (4) any other payments, benefits or fringe
benefits to which the Executive may be entitled under the terms of any
applicable compensation arrangement or benefit plan or program or this
Agreement, in all cases only through the date of termination, and (5) any unpaid
Annual Bonus for a calendar year that ended prior to the Termination Date
(collectively items (1) through (5) shall be hereafter referred to as “Accrued
Benefits”).

 
10

--------------------------------------------------------------------------------

 

(b)           If Executive’s employment is terminated for cause under Section
10, or if Executive’s employment is terminated by Executive voluntarily under
Section 12 or voluntarily other than for good reason pursuant to Section 11
hereof, the Company will pay or provide to Executive any Accrued Benefits.


(c)           If Executive’s employment is terminated by Executive for good
reason pursuant to Section 11 or by the Company other than for cause under
Section 10, the Company will pay or provide the Executive with (i) any Accrued
Benefits and (ii) conditioned upon Executive's execution of a severance
agreement and general release of all claims that is reasonably acceptable to the
Company and Executive within 30 days of such termination, a payment equal to the
sum of (x) his Base Salary and (y) the Average Bonus Amount (as hereinafter
defined). For the purposes hereof, the “Average Bonus Amount” means, in the case
of a termination of Executive’s employment, an amount equal to the average of
the annual bonus amounts received by Executive under this Agreement for the two
(2) years prior to such termination.  If Executive is terminated in 2011, the
Average Bonus Amount will be deemed to be $200,000.  If Executive is terminated
in 2012, the Average Bonus Amount will be deemed to be the amount of the Annual
Bonus received by Executive for 2011, which for these purposes will be deemed to
be not less than $200,000.  Any amount due to Executive under clause (i) and
(ii) of this Section shall be payable as follows:  fifty percent (50%) of such
amount shall be payable in a lump sum within thirty (30) days of termination of
employment, and the balance shall be payable in twelve (12) equal monthly
installments over the period of twelve (12) months following such termination;
provided, however, that if such amounts due to Executive become payable under
this Section as a result of a termination of Executive’s employment occurring at
any time before the first (1st) anniversary of the date of any Change of
Control, such amounts shall be paid in a single lump sum payment within thirty
(30) days of termination of employment, except as provided in Section 14
hereof.  Amounts payable to Executive under this Section 13(c), if any, are
hereinafter referred to as the “Parachute Amount.”


(d)           Except as expressly set forth herein, any amount payable to
Executive upon termination of his employment hereunder shall be paid promptly,
and in any event within thirty (30) days, after the Termination Date.


(e)           In addition to the foregoing, Executive’s rights to Restricted
Stock Units upon termination of his employment hereunder will be determined in
accordance with Section 4 above.


14.         Change of Control.


(a)           For the purposes of this Section 14:

 
11

--------------------------------------------------------------------------------

 
 
(i)           The "Act" is the Securities Exchange Act of 1934, as amended.


(ii)           A "person" includes a "group" within the meaning of Section
13(d)(3) of the Act.


(iii)          "Control" is used herein as defined in Rule 12b-2 under the Act.


(iv)         "Beneficially owns" and "acquisition" are used herein as defined in
Rules 13d-3 and 13d-5, respectively, under the Act.


(v)          "Non-Affiliated Person" means any person, other than Executive, an
employee stock ownership trust of the Company (or any trustee thereof for the
benefit of such trust), or any person controlled by Executive, the Company or
such a trust.


(vi)         "Voting Securities" includes Common Stock and any other securities
of the Company that ordinarily entitle the holders thereof to vote, together
with the holders of Common Stock or as a separate class, with respect to matters
submitted to a vote of the holders of Common Stock; provided, however, that
securities of the Company as to which the consent of the holders thereof is
required by applicable law or the terms of such securities only with respect to
certain specified transactions or other matters, or the holders of which are
entitled to vote only upon the occurrence of certain specified events (such as
default in the payment of a mandatory dividend on preferred stock or a scheduled
installment of principal or interest of any debt security), shall not be Voting
Securities.


(vii)        "Right" means any option, warrant or other right to acquire any
Voting Security (other than such a right of conversion or exchange included in a
Voting Security).


(viii)        The "Code" is the Internal Revenue Code of 1986, as amended.


(ix)          "Base amount," "present value" and "parachute payment" are used
herein as defined in Section 280G of the Code.


(b)           A "Change of Control" occurs when:


(i)            a Non-Affiliated Person acquires control of the Company; or


(ii)           upon an acquisition of Voting Securities or Rights by a
Non-Affiliated Person or any change in the number or voting power of outstanding
Voting Securities, such Non-Affiliated Person beneficially owns Voting
Securities or Rights entitling such person to cast a number of votes (determined
in accordance with Section 14(f)) equal to or greater than thrity five percent
(35%) of the sum of (A) the number of votes that may be cast by all other
holders of outstanding Voting Securities and (B) the number of votes that may be
cast by such Non-Affiliated Person (determined in accordance with Section
14(f)).

 
12

--------------------------------------------------------------------------------

 
 
(c)         Notwithstanding anything to the contrary contained herein, to the
extent that any of the payments and benefits provided for herein or any other
agreement or arrangement between Executive and the Company (collectively, the
"Payments") (i) constitute a "parachute payment" within the meaning of Section
280G of the Code and (ii) but for this provision, would be subject to the excise
tax imposed by Section 4999 of the Code, then the Payments shall be payable
either (i) in full or (ii) as to such lesser amount which would result in no
portion of such Payments being subject to excise tax under Section
4999;  whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in Executive's receipt on an after-tax basis, of the greatest
amount of benefits under this letter, notwithstanding that all or some portion
of such benefits may be taxable under Section 4999.  Unless Executive and the
Company otherwise agree in writing, any determination required under this
provision shall be made in writing by the Company's independent public
accountants (the "Accountants"), whose determination shall be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this provision, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely in
reasonable, good faith interpretations concerning the application of Sections
280G and 4999.  Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision. The reduction of Company payments, if
applicable, shall be effected in the following order (unless Executive, to the
extent permitted by Section 409A of the Code, elects another method of reduction
by written notice to the Company prior to the Section 280G event): (i) any cash
severance payments (starting with the last payments due), (ii) any other cash
amounts payable to Executive (starting with the last payments due), (iii) any
benefits valued as parachute payments, (iv) acceleration of vesting of any stock
options for which the exercise price exceeds the then fair market value of the
underlying stock (starting with the last vesting tranches), (v) acceleration of
vesting of any equity award that is not a stock option (starting with the last
vesting tranches) and (vi) acceleration of vesting of any stock options for
which the exercise price is less then the fair market value of the underlying
stock (starting with the last vesting tranches).


(d)           The number of votes that may be cast by holders of Voting
Securities or Rights upon the issuance or grant thereof shall be deemed to be
the largest number of votes that may be cast by the holders of such securities
or the holders of any other Voting Securities into which such Voting Securities
or Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.

 
13

--------------------------------------------------------------------------------

 


15.         Other Termination Provisions.  The Company shall defend, indemnify
and hold Executive harmless from any and all liabilities, obligations, claims or
expenses which arise in connection with or as a result of Executive's service as
an officer or director of the Company to the greatest extent now provided in the
Company's Certificate of Incorporation and Bylaws and as otherwise allowed by
law. During the Term and for a period of at least seven (7) years from the
Termination Date, Executive shall be entitled to the same directors and
officers' liability insurance coverage that the Company provides generally to
its other directors and officers, as may be amended from time to time for such
directors and officers.


16.         Limitation of Authority.  Except as expressly provided herein, no
provision hereof shall be deemed to authorize or empower either party hereto to
act on behalf of, obligate or bind the other party hereto.


17.         IRC 409A.  This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions.  To the extent that any
provision of this Agreement fails to satisfy those requirements, the provision
shall automatically be modified in a manner that, in the good-faith opinion of
the Company, brings the provisions into compliance with those requirements while
preserving as closely as possible the original intent of the
provision.  Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits shall be paid to Executive during the six (6)
month period following Executive's separation from service to the extent that
the Company and Executive mutually determine in good faith that paying such
amounts at the time or times indicated in this Agreement would cause Executive
to incur an additional tax under Section 409A of the Code, in which case such
amounts shall be paid at the time or times indicated in this Section. If the
payment of any such amounts are delayed as a result of the previous sentence,
then on the first day following the end of such six (6) month period, the
Company will pay Executive a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to Executive during such six (6) month period.


With respect to any reimbursements under this Agreement, such reimbursement
shall be made on or before the last day of the Employees taxable year following
the taxable year in which the expense was incurred by the Employee. The amount
of any expenses eligible for reimbursement or the amount of any in-kind benefits
provided, as the case may be, under this Agreement during any calendar year
shall not affect the amount of expenses eligible for reimbursement or the amount
of any in-kind benefits provided during any other calendar year.  The right to
reimbursement or to any in-kind benefit pursuant to this Agreement shall not be
subject to liquidation or exchange for any other benefit. Each payment made
under this Agreement shall be designated as a "separate payment" within the
meaning of Section 409A. In addition, in no event shall any payment under this
Agreement that constitutes "deferred compensation" for purposes of Section 409A
be subject to offset by any other amount unless otherwise permitted by Section
409A.

 
14

--------------------------------------------------------------------------------

 


18.         Notices.  All notices which are required by or may be given pursuant
to the terms of this Agreement must be in writing and must be delivered
personally; sent by certified mail, return receipt requested, postage prepaid;
sent by facsimile (with written confirmation of transmission), provided that
notice is also sent via first class mail, postage prepaid; or sent for next
business day delivery by a nationally recognized overnight delivery service as
follows:


If to the Company at:


469 7th Ave, 10th Floor
New York, NY 10018
Attn:  Chairman of the Board
Fax: (___) ___-____


with copies to:


Stubbs Alderton & Markiles LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, California 91403
Attn: Scott Galer, Esq.
Fax: (818) 444-4520
 
If to Executive at:


Stuart Goldfarb
37 Fanton Hill Road
Weston, CT 06883


with copies to:


Carroll, Guido & Groffman LLP
1790 Broadway, 20th Floor
New York, NY 10019
Attn: Elliot J. Groffman, Esq.
Fax: (212) 759-9556


Any of the addresses and other contact information set forth above may be
changed from time to time by written notice (delivered in accordance with this
Section) from the party requesting the change.


Such notices and other communications will be treated for all purposes of this
Agreement as being effective immediately if delivered personally or by facsimile
(with written confirmation of transmission) during normal business hours, or
five (5) days after mailing by certified mail, return receipt requested, first
class postage prepaid, or one business day after deposit for next business day
delivery by a nationally recognized overnight delivery service.
 
 
15

--------------------------------------------------------------------------------

 
 
19.         Amendment.  Except as otherwise provided herein, no amendment of
this Agreement shall be valid or effective, unless in writing and signed by or
on behalf of the parties hereto.


20.         Waiver.  No course of dealing or omission or delay on the part of
either party hereto in asserting or exercising any right hereunder shall
constitute or operate as a waiver of any such right.  No waiver of any provision
hereof shall be effective, unless in writing and signed by or on behalf of the
party to be charged therewith.  No waiver shall be deemed a continuing waiver or
waiver in respect of any other or subsequent breach or default, unless expressly
so stated in writing.


21.         Governing Law.  This Agreement shall be governed by, and interpreted
and enforced in accordance with, the laws of the State of New York without
regard to principles of choice of law or conflict of laws.


22.         Arbitration.  Any dispute or controversy arising out of or related
to this Agreement or any breach hereof shall be settled by binding arbitration
by the American Arbitration Association (or any organization successor thereto)
in New York, New York in accordance with its Employment Arbitration Rules then
prevailing.  Judgment and the award rendered by the arbitration panel may be
entered in any court or tribunal of competent jurisdiction.  This provision
encompasses all disputes relating to Executive’s employment, this Agreement, the
termination of Executive’s employment, and the amounts paid to the Executive
upon termination, regardless of whether such dispute arises during or after the
Executive’s employment.  In any arbitration proceeding conducted pursuant to
this Section 22, both parties shall have the right to discovery, to call
witnesses and to cross-examine the other party’s witnesses (through legal
counsel, expert witnesses, or both).  All decisions of the arbitration panel
shall be final, conclusive and binding upon the parties, and not subject to
judicial review.  The arbitration panel shall have no power to change any of the
provisions hereof in any respect or make an award of reformation, and the
jurisdiction of the arbitrators is expressly limited accordingly.  All statutes
of limitations that would otherwise be applicable shall apply to any arbitration
proceeding hereunder.  Any arbitration shall be conducted by an arbitration plan
consisting of one or more arbitrators jointly selected by the parties hereto;
provided, however, that if the parties are unable to agree on an arbitrator or
arbitrators, the arbitrator or arbitrators shall be selected in accordance with
the aforementioned Employment Arbitration Rules then prevailing.  Each of the
parties hereto shall pay the fees and expenses of its counsel, accountants and
other experts incident to any such arbitration.  The fees and expenses of the
arbitrator shall be paid by the Company.  Any notice or other process relating
to any such arbitration may be effected in the manner provided by Section 18.
 
 
16

--------------------------------------------------------------------------------

 

23.         Remedies.  In the event of any actual or prospective breach or
default by either party hereto, the other party shall be entitled to seek
equitable relief, including remedies in the nature of rescission, injunction and
specific performance.  All remedies hereunder are cumulative and not exclusive,
and nothing herein shall be deemed to prohibit or limit either party hereto from
pursuing any other remedy or relief available at law or in equity for such
actual or prospective breach or default, including the recovery of damages.


24.         Severability.  The provisions hereof are severable and in the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.


25.         Counterparts.  This Agreement may be executed in counterparts,
including, without limitation, by facsimile, each of which shall be deemed an
original and which together shall constitute one and the same agreement.


26.         Assignment.  This Agreement, and each right, interest and obligation
hereunder, may not be assigned by either party hereto without the prior written
consent of the other party hereto, and any purported assignment without such
consent shall be void and without effect, except that, subject to Section 14
above, this Agreement shall be assigned to, and assumed by, any person with or
into which the Company merges or consolidates, or which acquires all or
substantially all of its assets, or which otherwise succeeds to and continues
the Company’s business substantially as an entirety, provided that no such
assignment shall relieve Company of its obligations hereunder.  Except as
otherwise expressly provided herein or required by law, Executive shall not have
any power of anticipation, assignment or alienation of any payments required to
be made to him hereunder, and no other person may acquire any right or interest
in any thereof by reason of any purported sale, assignment or other disposition
thereof, whether voluntary or involuntary, any claim in a bankruptcy or other
insolvency proceeding against Executive, or any other ruling, judgment, order,
writ or decree.


27.         Withholding.   The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes, as may be
required to be withheld pursuant to any applicable law or regulation, and all
other applicable withholdings.


28.         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person not a party hereto.


29.         Titles and Captions.  The titles and captions of the Articles and
Sections of this Agreement are for convenience of reference only and do not in
any way define or interpret the intent of the parties hereto or modify or
otherwise affect any of the provisions hereof.

 
17

--------------------------------------------------------------------------------

 
 
30.         Grammatical Conventions.  Whenever the context so requires, each
pronoun or verb used herein shall be construed in the singular or the plural
sense and each capitalized term defined herein and each pronoun used herein
shall be construed in the masculine, feminine or neuter sense.


31.         References.  The terms “herein,” “hereto,” “hereof,” “hereby,” and
“hereunder,” and other terms of similar import, refer to this Agreement as a
whole, and not to any Article, Section or other part hereof.


32.         No Presumptions.  Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement.  No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.


33.         Certain Definitions.  As used herein:


(a)           “Person” includes, without limitation, a natural person,
corporation, joint stock company, limited liability company, partnership, joint
venture, association, trust, government or governmental authority, agency or
instrumentality, or any group of the foregoing acting in concert.


(b)           A “Proceeding” is any suit, action, arbitration, audit,
investigation or other proceeding before or by any court, magistrate,
arbitration panel or other tribunal, or any governmental agency, authority or
instrumentality of competent jurisdiction.


34.         Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous agreement, commitment or arrangement relating thereto,
written or oral, if any, which shall terminate immediately upon the commencement
of the Term, except that each party thereto shall (a) remain required to perform
any act and to satisfy any obligation or condition that such party is required
to perform or satisfy thereunder with respect to any event occurring or
circumstance existing prior to the commencement of the Term hereof (including,
without limitation, the payment or delivery to Executive of any compensation,
reimbursable expense or employee benefit or perquisite to which he may be
entitled, but which has not yet been paid to him, on account of his employment
under any such prior arrangement) that has not been so performed or satisfied,
and (b) retain his or its right under any such prior assignment to assert or to
allege any claim or cause of action relating to or based upon, or otherwise to
enforce, any provision thereof with respect to any event occurring or
circumstance existing during the term thereof.
 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.



 
ATRINSIC, INC.
     
By:
/s/ Jerome A. Chazen
 
Name: Jerome A. Chazen
 
Title: Chairman
     
/s/ Stuart Goldfarb
 
Stuart Goldfarb

 
 
19

--------------------------------------------------------------------------------

 